Citation Nr: 0610437	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
cyclothymia, depressive disorder, with post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis.

3.  Entitlement to a compensable rating for acne vulgaris.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986 and from May 1986 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran submitted her current claim in September 2002.  
She was afforded VA examinations regarding the issues on 
appeal in November 2002.  She has not had another examination 
for disability evaluation purposes any of the issues on 
appeal since that time.

The record contains a significant amount of treatment records 
from several sources.  Some from VA outpatient clinics, some 
from private physicians, and some from military installations 
where the veteran has received care as a spouse/dependent.  

The treatment records reflect that the veteran has undergone 
outpatient treatment for her psychiatric symptoms throughout 
the pendency of her claim.  The level of treatment appears to 
have varied depending on her location but she has continually 
received individual counseling and group therapy, as well as 
medication.  However, the treatment records do not contain an 
overall assessment of the veteran's level of disability.  The 
records are focused on reflecting the current status of the 
treatment aspect of her disability and are not sufficient to 
allow for a full and fair evaluation of the veteran's level 
of disability.  According, a new psychiatric examination is 
required.  

The records also show periodic treatment for the veteran's 
sinusitis.  It has been approximately three and one-half 
years since her last examination.  A new examination is 
required to assess her current level of disability.

Finally, the veteran was originally granted service-
connection for acne vulgaris that was limited to her face in 
April 1994.  She was given a noncompensable disability 
rating.  At her November 2002 examination, the examiner found 
no current evidence of acne vulgaris.  The veteran complained 
of eczema at the time.  The examiner said that he favored a 
diagnosis of dyshydrosis rather than eczema because he did 
not observe any eczematous lesions.  

The RO continued the noncompensable disability rating by way 
of the February 2003 rating decision.  However, the RO 
included eczema as part of the disability evaluation, in 
addition to acne vulgaris.

The criteria used to evaluate disabilities of the skin, 
particularly those for eczema, Diagnostic Code 7806, and 
acne, Diagnostic Code 7828, require an assessment of the 
amount of area involved.  See 38 C.F.R. § 4.118.  The 
November 2002 examination report did not provide this 
information, more so because of the lack of symptoms at the 
time.  However, treatment records have noted a number of 
instances of the veteran having lesions, pustules, and 
papules at various times to include the most recent records 
dated in 2005.  They have been described as occurring on the 
face, head, and neck, as well as other parts of the body.  A 
new examination that assesses the veteran's current status in 
light of the rating criteria is required.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
her for the issues on appeal since 2005.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.

2.  The veteran should be afforded the 
appropriate examinations to assess the 
current level of her service-connected 
disabilities involving the three issues 
on appeal.

In regard to her psychiatric disability, 
the examiner should comment on the impact 
of the veteran's disability as it relates 
to her ability obtain and maintain 
substantially gainful employment.

3.  The RO should review the reports of 
examination to ensure that they provide 
the information necessary to apply the 
pertinent disability rating criteria.  If 
any report is inadequate, the RO should 
take immediate steps to have the report 
corrected.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

